Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim (s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pyron (US 10134509 B1).
Regarding claim 1, Pyron discloses a post insulator (5;Fig.1) comprising: an electrically insulative case (28) comprising an abutment surface (30) defining a recess (see U shape recess formed by 30); and a keeper (20) rotatably coupled to the case between an open position (see Fig.3) in which a conductor (74) is receivable into the recess (30), and a closed position (Fig.4) to maintain the conductor in 10the recess (see Fig.1 and Fig.4 where 74 is clamped between 20 and 30).
Regarding claim 2, Pyron discloses wherein the keeper comprises an eyelet (55; Fig.1) configured to receive a tool to rotate the keeper between the open position and the closed position (5 5can be accessed by a hot stick).
Regarding claim 3, Pyron discloses wherein the keeper comprises a connection opening (see opening  45; Fig.3) defining a rotation axis (50; Fig.3) about which the keeper is rotatable mounted to the case (28;Fig.3).
Regarding claim 4, Pyron discloses wherein the connection opening (45) is defined by 20inclined surfaces (see inclined surfaces of 15)  at upper and lower portions thereof (top and bottom of 15), the inclined surfaces being inclined relative to a longitudinal axis (50;Fig.3 )of the connection opening.  
Regarding claim 5, Pyron discloses wherein the keeper comprises an eyelet configured to receive a tool to rotate the keeper between the open position and the closed 25position, the eyelet being spaced apart from the connection opening (see 55 spaced apart from 45:Fig.3).
Regarding claim 7, Pyron discloses wherein the keeper comprises a clamping surface (surface of 20) facing the abutment surface (30) when the keeper is in the closed position, the clamping surface having a radius of curvature to be in surface contact with a conductor in 10the recess (see curvature of 30 in contact with 74) 
Regarding claim 8, Pyron discloses, Fig.1, wherein the case comprises a connection fastener (52,65 and 70), and the keeper comprises a connection groove (see grove within 22), and wherein, in the closed position, the connection fastener (52 and 65) is received in the connection groove (see grove within 22 that holds 52;Fig.2).  
Regarding claim 9, Pyron discloses wherein the connection fastener is configured to apply a force against the keeper in a direction toward the abutment surface to secure a conductor against the abutment surface via the clamping surface (see clamping of 52 that causes 20 to press against 30).
20 Regarding claim 10 Pyron discloses, wherein the keeper further comprises a recess (see recess surrounding 70;Fig.;Fig.7)surrounding the connection groove, the connection fastener (70) being receiveable in the recess to secure the conductor.
Regarding claim 12,  Pyron discloses an electrically insulative case (5) and a keeper (20) rotatably coupled to the case between an open position and a closed position, the method comprising:  10inserting the conductor (74) into a recess (30) of the case with the keeper in the open position; and rotating the keeper from the open position to the closed position to maintain the conductor in the recess (see Fig.2-Fig.4).
15 Regarding claim 13,  Pyron discloses, wherein the keeper is rotatably mounted to the case through a connection opening (45) of the keeper, the connection opening defining a rotation axis, and wherein rotating the keeper comprises rotating the keeper about the rotation axis from the open position to the closed position (see axis of 45).
20 Regarding claim 14,  Pyron discloses wherein the keeper comprises an eyelet, and rotating the keeper comprises inserting a tool into the eyelet and applying a rotation force to the keeper using the tool (see 55 eyelet that allows a hot stick to be inserted in).
Regarding claim 15,  Pyron discloses clamping the conductor against 25an abutment surface (side of 30 that touches the conductor) of the case, the abutment surface defining at least one side of the recess (see 30 in Fig.2).  
Regarding claim 16,  Pyron discloses wherein clamping the conductor comprises forcing a clamping surface of the keeper ( surface surrounding 20) into surface contact against the conductor (74), the clamping 5surface being opposite the abutment surface (see surface of 20 that is opposite surface of 30).
Regarding claim 17, Pyron discloses, Fig.1, wherein the case comprises a connection fastener (52,65 and 70), and the keeper comprises a connection groove (see grove within 22), and wherein, in the closed position, the connection fastener (52 and 65) is received in the connection groove (see grove within 22 that holds 52;Fig.2).  
Regarding claim 18, Pyron discloses wherein forcing the clamping surface of the keeper into surface contact against the conductor comprises applying a force against the keeper in a direction toward the abutment surface via the connection fastener (52 screwing into 65 causes 20 to abut against 5).  
15 Regarding claim 19, Pyron discloses wherein rotating the keeper comprises rotating the keeper using a hot stick while the conductor is energized (20 is rotated towards 5 by inserting a hot stick into eyelet 55).
Regarding claim 20, Pyron discloses the keeper (20) comprises a plurality of clamping surfaces having different curvature sizes (see grooves and indents formed by 42 on 20), and the method further comprises 20arranging the keeper such that a first clamping surface of the plurality of clamping surfaces ( see surfaces on 42)  faces the conductor (74), the curvature size of the first clamping surface corresponding to a size of the conductor  42 corresponds to the diameter of 72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyron (US 10134509 B1) as applied to claim 1 above, and further in view of Kellett et al. (US 4579306).

  Regarding claim 6, Pyron discloses wherein the keeper is rotatably coupled to the case about a rotation axis  (see rotation axis that 20 rotates about 5).
Pyron is silent with respect to the recess is a U-shaped recess having two sides 5extending in a same direction as the rotation axis.
Kellet discloses recess is a U-shaped recess having two sides 5extending in a same direction as the rotation axis (see U shaped 12 extending in the same direction as the rotational axis of 16;Fig.1-Fig.2).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kellett to modify the direction the keeper and case of Pyron in order to route an electrical conductor in a direction depending on user preference and intended design and allow the recess to better retain the wire when vertical forces are applied to the electrical conductor.
	

Allowable Subject Matter
	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 11 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the keeper comprises a first clamping 25surface facing a first direction and having a first curvature size, and a second clamping surface facing a second direction opposite the first direction and having a second curvature size different than the first curvature size, and wherein the keeper is removably -16-1168190 mounted to the case such that either the first clamping surface or the second clamping surface is arrangeable to face the abutment surface based on a size of a conductor to be 5received in the recess. " in combination with the remaining limitations of the claim 1. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Thompson can be reached at (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848